ORDER
THIS CAUSE coming on to be heard and being heard before the Undersigned Judge of the Cherokee Tribal Court upon a Motion filed by the Plaintiff requesting removal of the stay entered in this case and upon evidence presented, the Court makes the following findings of fact:
-1-
That a Judgment was entered herein previously by this Court wherein an Order of Eviction was granted to the Plaintiff.
-2-
That a Judgment was entered herein previously by this Court wherein an Order of Garnishment was granted to the Plaintiff.
-3-
BASED UPON THE FOREGOING FINDINGS OF FACT, the Court concludes:
As matter of law that the Plaintiff is entitled to enforcement of the Judgment.
NOW THEREFORE it is ordered that the Judgment entered allowing the eviction shall proceed by Writ of Possession. The Defendants] shall immediately vacate the premises mentioned in the previous Judgment and the Plaintiff shall have immediate possession thereof. Further the Plaintiff be issued an Order of Garnishment of the Defendant’s Per Capita distribution, until the judgment is satisfied in full.
/s/ Kirk M. Saunooke Honorable Judge Kirk Saunooke
Judgment for Summary Ejectment and Money Owed
This matter coming to be heard and being heard before the undersigned Judge presiding over the CHEROKEE TRIBAL COURT on the 4th day of May 2013 upon *202the plaintiffs complaint for SUMMARY EJECTMENT and ARREARAGES this Court makes the following:
FINDINGS OF FACT:
1. That this matter is properly before this Court and the Defendant has been personally served with process and further action and parties thereto.
2. That the Defendant is a member of the Eastern Band of the Cherokee Indians and resides on the Cherokee Indian Reservation or has submitted to the Court’s jurisdiction.
3. That on or about the July 16th 1996, Plaintiff and the Defendant executed a Mutual-Help and Occupancy Agreement whereby she leased from Qualla Housing Authority a dwelling located on the Cherokee Indian Reservation.
4. That by the terms and conditions of said contract the Defendant was to make monthly payments for said dwelling in the sum certain, adjusted annually, based upon her income.
5. That the Defendant has failed to make said payments and is presently in arrears on her payment, under the terms and conditions of said contract in the amount of $2250.00.
6. That the Plaintiff has made demand of the Defendant for payment of such arrearage and the Defendant has failed and refused to make such payments.
7. That Defendant has breach the Lease Addendum for Drug free housing by Possession of illegal drugs and Criminal activity at the mentioned (404 Rock Hill church road) residence on 12/09/11 as reported by the Cherokee Indian Police Department.
BASED UPON THE FOREGOING FINDINGS OF FACT, THE COURT CONCLUDES AS A MATTER OF LAW:
1. That this Court has jurisdiction over the subject matter of this action and the parties thereto.
2. That the Defendant executed a Mutual Help and Occupancy Agreement requiring monthly payments to the Plaintiff and the Defendant has breached said agreement by failure to timely make such payments.
3. That the Defendant owes the Plaintiff the sum of $2250.00 as of the date of this Judgment and the Court costs and processing fees for this action.
4. That the Defendant did breach the Lease Addendum for Drug Free Housing.
5. That failure to make timely payments is a breach of the agreement of the parties allowing the Plaintiff to take possession of the premises.
6. That having illegal drugs and criminal activity at the above mentioned residence is a breach of the agreement, allowing the Plaintiff to take possession of the premises.
NOW THEREFORE IT IS ORDERED, ADJUDGED AND DECREED THAT:
That the Plaintiff is hereby awarded a Judgment against the Defendant in the principle sum of $2250.00, and the Court Cost $100.00 and Processing fee of $35.00 for a total of $2365.00. Order for the Defendant’s Per Capita distribution from the Eastern Band of Cherokee Indians will be issued until the Judgment is satisfied in full and a ORDER OF EVICTION and WRIT OF POSSESSION, issued.